MORGAN, J.
This is a petitory action. Plaintiff claims the property in *327dispute by right of succession from her father and mother. The evidence in support of her title is an alleged “ deed in trust,” which has been lost, and of which there is no record.
In Louisiana this is no title. In a petitory action the plaintiff must recover entirely upon the strength of his own title, and not upon the weakness of his adversary’s, and as the plaintiff here has shown no title she must suffer nonsuit.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and that there be judgment in favor of the defendant as in case of nonsuit, plaintiff to pay costs in both courts.
Rehearing refused.